Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 10/19/2021 have been fully considered but they are not persuasive. The reason set forth below.

REMARKS
1.	On pages 9-10 of the remarks, Applicant argued prior art Aranha fails to disclose a virtual stack topology and further argued clients 171 are external device of the network of Aranha.

 	 In response, the examiner respectfully. First examiner notes here that he must give each limitations of its broadest reasonable interpretation. Applicant’s own original specification at paragraph [0017] describes the VSF Stack. Applicant’s own specification at paragraph [0017] discloses when the multiple network devices are connected through Ethernet link, then it is forms s VSF Stack. [0017] also discloses VSF stack includes one commander node and one standby node. 
 	Prior art Aranha at at Fig.1A; [0061]; [0069] discloses the similar feature. Fig.1A; [0061] discloses communication link between the devices in the site 100 could be Ethernet means one device in the site 100 or network 1A can communicate with another device through Ethernet. In the claim applicant does further clarify the commander node. Fig.1A; [0069] discloses node or device x121 in the site 100 is an active node (=commander node) and node or device y123 in the site 100 is a standby node.  Since the site 100 includes plurality of nodes or devices wherein the plurality of  nodes or devices can communicate through Ethernet and one of the node in the site 100 is active node or commander node 

2.	On pages 9-10 of the remarks, Applicant argued prior art Aranha fails to disclose “a state change to a member node of the VSF stack topology”.  

 	In response, the examiner respectfully. In the claim, Applicant does not further clarify the change state. Examiner notes here that he must give each limitation of its broadest reasonable interpretation. Prior art Aranha at [0036]; [0069] discloses updates of the client node 171 and Fig.1A shows client 171 is a member of the Site 100. Updated information 175 from client device 171 to the active node 121 corresponds to a state change to a member node of the VSF stack topology. Here device 171 corresponds to a remote device compare to the devices R4, R3. 

3.	On pages 9-10 of the remarks, Applicant argued prior art Aranha fails to disclose “a respective device of the network of site 100 of Aranha includes a database”.  

In response, the examiner respectfully. In the claim, Applicant does not further define the respective device. Examiner notes here that he must give each limitation of its broadest reasonable interpretation. Prior art Aranha at Fig.1A and [0069] shows and discloses node Y 123 in site 100 corresponds to respective device. Fig.1A also shows node Y123 is connected to a database 110 means device Y123 (=respective device) of the network 1A of site 100 includes a database. 
For the above reasons, examiner maintains the rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "….the device… " at lines 6-7 in claim 1 .  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "….the device… " at line 7 in claim 8 .  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "….the device… " at line 9 in claim 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "….the first device… " at line 2 in claim 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 4-6, 8, 10-12, 21, 23-25 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2008/0222159 to Aranha et al. (hereinafter Aranha).

 	As to claims 1, 8 and 21, Aranha discloses a method comprising:
 	receiving, at a commander node of a plurality of devices coupled in a virtual stack forwarding (VSF) stack topology, a notification message indicating a state change of a remote device of the VSF stack topology, wherein a respective device in the VSF stack topology comprises a local database storing state and configuration for the device, and wherein the VSF stack topology forms a virtual stack in a network (Aranha;  Fig. 1A; [0061]; [0069] discloses an update (=change state) at a client device (=a remote device). Fig.1A shows a VSF stack topology. [0071] discloses By writing through updates 175 from the active node to the standby node, from the standby node to database 110, and from one or both of the active node and the standby node to the replica nodes, all of the nodes and database 110 are kept synchronized. Fig.1A; [0069] discloses node or device x121 in the site 100 is an active node (=commander node) that is receiving update from the client device 171 (=remote device). Fig.1A and [0069] shows and discloses node Y 123 in site 100 corresponds to respective device. Fig.1A also shows node Y123 is connected to a database 110 means device Y123 (=respective device) of the network 1A of site 100 includes a database);
 	determining, from the notification message, the changed state of the remote device of the VSF stack topology (Aranha; Fig.1A; [0069] discloses node or device x121 in the site 100 is an active node (=commander node) that is receiving update from the client device 171 (=remote device) means the active node is determining the update received from the client device); 
(Aranha; Fig.1A; [0069] discloses Updates from clients  go to the active node (=commander node) as illustrated in FIG. 1A. Updates are used by the active node to update the respective database of the active node); and 
 	providing, by the commander node, information indicating the changed state to a root node of a distribution tree spanning the VSF stack topology (Aranha; Fig.1A; [0069]-[0070] discloses active node transmits the update to a standby node (=root node). Fig.1A; [0070] shows and discloses the standby node distributes the update to the replica nodes. Standby node connected to replica nodes 131-134 through 141-144 corresponds to distribution tree spanning), 
 	thereby allowing the root node; to propagate the changed state via the distribution tree and synchronize the changed state throughout the VSF stack topology (Aranha; Abstract; [0070]; [0099]  discloses Updates applied to the primary database are autorefreshed to the active node and written through by the active node to the standby node which propagates the updates to the replica nodes. [0071] discloses By writing through updates 175 from the active node to the standby node, from the standby node to database 110, and from one or both of the active node and the standby node to the replica nodes, all of the nodes and database 110 are kept synchronized).

	As to claims 4, 10 and 23, the rejection of claim 1 as listed above is incorporated herein. In addition Aranha discloses wherein the distribution tree is arranged as a binary tree and wherein propagating the changed state via the distribution tree comprises
 		transmitting, the changed state to a respective child node of the root node (Aranha; Abstract; [0069]-[0070]);
 		committing, the changed state to a local database of the child node Aranha; Abstract; [0069]-[0070]);


	As to claims 5, 11 and 24 the rejection of claim 1 as listed above is incorporated herein. In addition Aranha discloses wherein the commander node of the VSF stack topology is distinct from the root node of the distribution tree (Aranha; [0035] discloses one active node and two standby nodes means a device other than the commander node of the VSF stack topology is the root node of the binary tree) 

	As to claims 6, 12 and 25, the rejection of claim 1 as listed above is incorporated herein. In addition Aranha discloses 
 	Wherein the first device does not commit the state change to a local database of the remote device before transmitting the changed state to the commander node (Aranha; [0077]; [0079] discloses node R3 (=1st node) that is not changing the update); and 	wherein the state change is committed to the local database of the remote device after receiving the state change via the distribution tree from  the root node (Aranha; [0077]; [0079] discloses node Y 123 update the database).
 
 		 As to claims 27, 28 and 29 the rejection of claim 1 as listed above is incorporated herein. In addition Aranha discloses wherein, in response to the commander node being co-located with the root node, the method further comprises propagating the changed state via the distribution tree (Aranha; Fig.1A; [0069]-[0070] shows active node 121  and standby node 123 are co-located and also discloses of propagating update to the replica nodes R1-R4)   


	
Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 2-3, 9 and 22 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2008/0222159 to Aranha et al. (hereinafter Aranha) in view of U.S.  Pre-Grant Publication US 2014/0236894 to Hoffman et al. (hereinafter Hoffman)
	
 	As to claims 2, 9 and 22, Aranha discloses a commander node and standby node wherein VSF stach has been split into multiple active fragments. Aranha fails to discloses a second device wherein VSF stach has been split into multiple active fragments and the fragment includes the second device and does not include both the commander node and the standby node. However, Hoffman discloses 
 	   Detecting, that the VSF stack has been split into multiple active fragments, wherein a first active fragment includes the commander node and standby node of the VSF stack and wherein a second active fragment includes a second device distinct from the commander node and the standby (Hoffman; Fig.3 shows a node 102-2 (=second node) wherein VSF stack has been split into multiple active fragments. Fig.3 shows 102-2 is not one of the 304 (=commander node) or 102-1 (=standby node). Fig.3 shows multiple connections  between 102-2 and 102-3 to 102-N).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to support more nodes in a particular location and thus provide a QoS.  

 	As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition Aranha-Hoffman discloses wherein for the second multiple active fragment, a new commander node and a new standby node is selected (Aranha; [0037])  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478